DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 13 July 2021 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 10 is objected to because of the following informalities: claim 10 recites “third average distance” and “fourth average distance” even though there is no first or second average distances previously recited (Examiner notes that claim 10 is dependent on claims 9 and 1; and not on claim 3).  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: “a further lane marker rather than the lane marker” appears to be a typographical error and should be “a further lane marker other than the lane marker”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 14-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because of the recited limitation “a first road data”. It is unclear, to the Examiner, whether Applicant is referring to the same first road data previously recited in claim 1 or not.

Claim 8 is indefinite because of the recited limitation “a second road data”. It is unclear, to the Examiner, whether Applicant is referring to the same second road data previously recited in claim 1 or not.

Claim 14 recites the limitation “the changed region in the first set of changed regions”. There is insufficient antecedent basis for such limitation (the changed region). Based on Examiner’s understanding and the specification, Examiner suggests amending the limitation “determining a changed region in the second set of changed regions that is different from the changed region in the first set of changed regions” to instead recite “determining a changed region in the second set of changed regions that is different from the changed regions in the first set of changed regions”.

Claim 17 recites the limitation “the vehicle”. There is insufficient antecedent basis for such limitation in the claim.

Claim 19 is indefinite because of the recited limitation “a position change” and “a lane marker” in lines 5-6. It is unclear, to the Examiner, whether Applicant is referring to the same position change and lane marker previously recited in line 1 of claim 19 or not.

Claims 15 and 16 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claim 1 is directed to a method, claim 19 is directed to an apparatus and claim 20 is directed to a tangible, non-transitory computer readable storage medium. Therefore, claims 1, 19 and 20 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claims 19 and 20 are rejected for the same reasons as the representative claim 1 as discussed here. Claim 1 recites: 

A method for detecting a position change of a lane marker, comprising: 
determining, based on a first measurement data of a distance between the lane marker and a 5reference marker on a road, a first set of changed regions between the lane marker and the reference marker in which the distance has changed, wherein the first measurement data is obtained from a first road data which is obtained by collecting data of the road via a high-precision device at a first time point; 
determining a second set of changed regions between the lane marker and the reference 10marker in which the distance has changed based on a second measurement data of the distance, wherein the second measurement data is obtained from a second road data which is obtained by collecting data of the road via a low-precision device at a second time point after the first time point; and 
detecting the position change of the lane marker between the first time point and the second 15time point by comparing the first set of changed regions and the second set of changed regions

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining… and detecting [a] … change …” in the context of this claim encompasses a person looking at data collected (obtained, etc) and forming a simple judgement (determination, detection, analysis, comparison) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A method for detecting a position change of a lane marker, comprising: 
determining, based on a first measurement data of a distance between the lane marker and a 5reference marker on a road, a first set of changed regions between the lane marker and the reference marker in which the distance has changed, wherein the first measurement data is obtained from a first road data which is obtained by collecting data of the road via a high-precision device at a first time point; 
determining a second set of changed regions between the lane marker and the reference 10marker in which the distance has changed based on a second measurement data of the distance, wherein the second measurement data is obtained from a second road data which is obtained by collecting data of the road via a low-precision device at a second time point after the first time point; and 
detecting the position change of the lane marker between the first time point and the second 15time point by comparing the first set of changed regions and the second set of changed regions

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of obtaining and collecting, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor, devices) to perform the process. In particular, the obtaining and collecting via high-precision and low-precision devices are recited at a high level of generality (i.e. as a general means of obtaining and collecting information for use in the determining and detecting steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Lastly, claims 1, 19 and 20 further recite the “via a high-precision device”, “via a low-precision device”, “one or more processors”, “storage device, configured to store one or more programs”, “wherein when the one or more programs are executed by the one or more processors, the one or more processors are caused to implement a method” and “a tangible, non-transitory computer readable storage medium having a computer program stored thereon, wherein, when the program is executed by a processor, the program implements a method” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining and detecting … amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of obtaining and collecting data are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible. 
Dependent claim(s) 2-18 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-18 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
Therefore, claim(s) 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over Takahama (US20200064138A1) in view of Wranne (WO2021001018A1).
Regarding claim 1, Takahama discloses a method for detecting a position change of a lane marker (see at least abstract and [0052]), comprising: determining, based on a first measurement data of a road width/shape, a first set of changed regions between the lane marker and the reference marker in which the road width/shape has changed, wherein the first measurement data is obtained from a first road data which is obtained by collecting data of the road via a high-precision device at a first time point (see at least [0031], [0035], [0046] and [0060]); determining a second set of changed regions between the lane marker and the reference 10marker in which the road width/shape has changed based on a second measurement data of the road width/shape, wherein the second measurement data is obtained from a second road data which is obtained by collecting data of the road via a low-precision device at a second time point after the first time point (see at least [0032], [0033], [0035] and [0047]-[0051]); and detecting the position change of the lane marker between the first time point and the second 15time point by comparing the first set of changed regions and the second set of changed regions (see at least [0052], [0053], [0081], [0082], [0091], [0092] and [0106]).
Takahama does not explicitly disclose that the road width/shape is referring to a distance between the lane marker and a 5reference marker on a road. However, such matter is suggested by Wranne (see at least line 21 of page 4-line 7 of page 5; lines 6-17 of page 16; lines 5-23 of page 24 and lines 24-30 of page 25). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Takahama to incorporate the teachings of Wranne which teaches the road width/shape is referring to a distance between the lane marker and a 5reference marker on a road since they are both directed to comparing low-precision device data to high-precision device data and incorporation of the teachings of Wranne would increase accuracy and thereby increase safety and reliability.

Regarding claim 5, Takahama as modified by Wranne discloses correcting the second measurement data by using the first measurement data (see at least Takahama [0080]-[0094]).

Regarding claim 6, Takahama fails to disclose wherein correcting the second measurement data comprises: determining a first measured distance between a segment of the lane marker that is of a predetermined length and the reference marker based on the first measurement data; determining a second measured distance between the segment of the lane marker and the 20reference marker based on the second measurement data; and correcting measurement data in the second measurement data that is associated with the segment of the lane marker, according to a ratio of the second measured distance to the first measured distance. However, such matter is suggested by Wranne (see at least line 21 of page 4-line 16 of page 5; lines 26-30 of page 7; lines 6-17 of page 16; lines 5-23 of page 24 and lines 24-30 of page 25). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Takahama to incorporate the teachings of Wranne which teaches wherein correcting the second measurement data comprises: determining a first measured distance between a segment of the lane marker that is of a predetermined length and the reference marker based on the first measurement data; determining a second measured distance between the segment of the lane marker and the 20reference marker based on the second measurement data; and correcting measurement data in the second measurement data that is associated with the segment of the lane marker, according to a ratio of the second measured distance to the first measured distance since they are both directed to comparing low-precision device data to high-precision device data and incorporation of the teachings of Wranne would increase accuracy and thereby increase safety and reliability; given Takahama being modified by Wranne, the limitations of claim 6 would have been obvious to one of ordinary of skill in the art given the combination of teachings/suggestions.

Regarding claim 14, Takahama as modified by Wranne discloses wherein detecting the position change of the lane marker comprises: 30determining a changed region in the second set of changed regions that is different from the changed region in the first set of changed regions; and 69Attorney Docket No. PJA6094173 determining whether the position change of the lane marker has occurred in said different changed region (see at least Takahama [0052], [0053], [0081], [0082], [0091], [0092] and [0106]).

Regarding claim 15, Takahama as modified by Wranne discloses wherein determining whether the position change of the lane marker has occurred comprises: 5determining whether said different changed region corresponds to an opening in a central reservation of the road based on the first road data in a case where the reference marker is determined as a roadside marker; and determining that the position change of the lane marker has occurred in said different changed region in response to a determination that said different changed region does not 10correspond to the opening in the central reservation (see at least Takahama [0052], [0053], [0081], [0082], [0084]-[0087], [0091], [0092] and [0106]).

Regarding claim 16, Takahama does not explicitly disclose further comprising at least one of: verifying said different changed region by using multiple road data that are obtained by collecting data of the road multiple times via the low-precision device; and verifying said different changed region by using further road data that is obtained by 15collecting data of the road via a further low-precision device other than the low-precision device. However, such matter is suggested by Wranne (see at least line 21 of page 4-line 7 of page 5; lines 6-17 of page 16; lines 24-30 of page 18; lines 5-23 of page 24 and lines 24-30 of page 25). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Takahama to incorporate the teachings of Wranne which teaches further comprising at least one of: verifying said different changed region by using multiple road data that are obtained by collecting data of the road multiple times via the low-precision device; and verifying said different changed region by using further road data that is obtained by 15collecting data of the road via a further low-precision device other than the low-precision device since they are both directed to comparing low-precision device data to high-precision device data and incorporation of the teachings of Wranne would increase accuracy and thereby increase safety and reliability.

Regarding claim 17, Takahama does not explicitly disclose wherein, within each changed region in the first set of changed regions and the second set of changed regions, a variation in the distance between the lane marker and the reference marker reaches a threshold, and a length of the changed region reaches a predetermined length. However, such matter is suggested by Wranne (see at least line 21 of page 4-line 7 of page 5; lines 15-26 of page 6; lines 6-17 of page 16; lines 24-30 of page 18; lines 1-2 of page 23; lines 5-23 of page 24 and lines 24-30 of page 25). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Takahama to incorporate the teachings of Wranne which teaches wherein, within each changed region in the first set of changed regions and the second set of changed regions, a variation in the distance between the lane marker and the reference marker reaches a threshold, and a length of the changed region reaches a predetermined length since they are both directed to comparing low-precision device data to high-precision device data and incorporation of the teachings of Wranne would increase accuracy and thereby increase safety and reliability.

Regarding claim 18, Takahama as modified by Wranne discloses wherein the reference marker comprises a roadside marker or a further lane marker rather than the lane marker, the roadside marker representing a boundary of a portion in the road to be used for the vehicle, and wherein the high-precision device comprises a device for collecting high-precision map data, and the low-precision device comprises a drive recorder (see at least Takahama [0031]-[0033], [0035], [0046]-[0053], [0060], [0081], [0082], [0091], [0092] and [0106]).

Regarding claim 19, Takahama discloses an apparatus for detecting a position change of a lane marker, comprising: one or more processors; and a storage device, configured to store one or more programs, wherein when the one or more programs are executed by the one or more processors, the one or more processors are caused to implement a method (see at least abstract and claim 1). The rest of claim 19 is commensurate in scope with claim 1. Please see above for rejection of claim 1.

Regarding claim 20, Takahama discloses a tangible, non-transitory computer readable storage medium having a computer program stored thereon, wherein, when the program is executed by a processor, the program implements a method (see at least abstract and claim 1). The rest of claim 20 is commensurate in scope with claim 1. Please see above for rejection of claim 1.

Claims 2, 4, 7-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahama (US20200064138A1) in view of Wranne (WO2021001018A1) in further view of Rabel (US20200292330A1).
Regarding claim 2, Takahama as modified by Wranne discloses wherein determining the first set of changed regions comprises: obtaining a first lane marker data of the lane marker from the first road data (see at least Takahama [0031], [0035], [0046] and [0060]; see rejection of claim 1 referring to Wranne). 
Takahama as modified by Wranne fails to disclose sampling the first lane marker data to obtain a first set of sampled points of the lane marker; 20determining a set of changed points from the first set of sampled points; and in response to a determination that a length of a segment of the lane marker corresponding to a plurality of consecutive changed points in the set of changed points reaches a predetermined length, determining a region between the segment of the lane marker and the reference marker as a changed region in the first set of changed regions. However, such matter is suggested by Rabel (see at least [0004], [0011], [0057], [0139], [0154], [0182], [0184] and [0186]-[0192]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Takahama as modified by Wranne to incorporate the teachings of Rabel which teaches/suggests sampling the first lane marker data to obtain a first set of sampled points of the lane marker; 20determining a set of changed points from the first set of sampled points; and in response to a determination that a length of a segment of the lane marker corresponding to a plurality of consecutive changed points in the set of changed points reaches a predetermined length, determining a region between the segment of the lane marker and the reference marker as a changed region in the first set of changed regions since they are all directed to lane markers and incorporation of the teachings of Rabel would increase reliability of the overall system; given Takahama as modified by Wranne being further modified by Rabel, the limitations of claim 2 would have been obvious to one of ordinary of skill in the art given the combination of teachings/suggestions.

Regarding claim 4, Takahama as modified by Wranne discloses obtaining a first lane marker data of the lane marker and a first reference marker data of the reference marker from the first road data (see at least Takahama [0031], [0035], [0046] and [0060]; see rejection of claim 1 referring to Wranne). 
Takahama as modified by Wranne fails to disclose sampling the first lane marker data to obtain a first set of sampled points of the lane marker; and 10determining a distance between a sampled point in the first set of sampled points and the reference marker as the first measurement data, based on the first lane marker data and the first reference marker data. However, such matter is suggested by Rabel (see at least [0004], [0011], [0057], [0139], [0154], [0182], [0184] and [0186]-[0192]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Takahama as modified by Wranne to incorporate the teachings of Rabel which teaches/suggests sampling the first lane marker data to obtain a first set of sampled points of the lane marker; and 10determining a distance between a sampled point in the first set of sampled points and the reference marker as the first measurement data, based on the first lane marker data and the first reference marker data since they are all directed to lane markers and incorporation of the teachings of Rabel would increase reliability of the overall system; given Takahama as modified by Wranne being further modified by Rabel, the limitations of claim 4 would have been obvious to one of ordinary of skill in the art given the combination of teachings/suggestions.

Regarding claim 7, Takahama as modified by Wranne discloses wherein determining the first measured distance 25comprises: obtaining a first lane marker data of the lane marker from a first road data (see at least Takahama [0031], [0035], [0046] and [0060]; see rejection of claim 1 referring to Wranne). 
Takahama as modified by Wranne fails to disclose sampling the first lane marker data to obtain a first subset of sampled points in a first set of sampled points of the lane marker that corresponds to the segment of the lane marker; and determining an average distance between the sampled points in the first subset of sampled 30points and the reference marker as the first measured distance based on the first measurement data. However, such matter is suggested by Rabel (see at least [0004], [0011], [0057], [0139], [0154], [0182], [0184] and [0186]-[0192]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Takahama as modified by Wranne to incorporate the teachings of Rabel which teaches/suggests sampling the first lane marker data to obtain a first subset of sampled points in a first set of sampled points of the lane marker that corresponds to the segment of the lane marker; and determining an average distance between the sampled points in the first subset of sampled 30points and the reference marker as the first measured distance based on the first measurement data since they are all directed to lane markers and incorporation of the teachings of Rabel would increase reliability of the overall system; given Takahama as modified by Wranne being further modified by Rabel, the limitations of claim 7 would have been obvious to one of ordinary of skill in the art given the combination of teachings/suggestions.

Regarding claim 8, Takahama as modified by Wranne discloses wherein determining the second measured distance comprises: obtaining a second lane marker data of the lane marker from a second road data (see at least Takahama [0032], [0033], [0035] and [0047]-[0051]; see rejection of claim 1 referring to Wranne). 
Takahama as modified by Wranne fails to disclose sampling the second lane marker data to obtain a second subset of sampled points in a 5second set of sampled points of the lane marker that corresponds to the segment of the lane marker; and determining an average distance between the sampled points in the second subset of sampled points and the reference marker as the second measured distance based on the second measurement data. However, such matter is suggested by Rabel (see at least [0004], [0011], [0057], [0139], [0154], [0182], [0184] and [0186]-[0192]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Takahama as modified by Wranne to incorporate the teachings of Rabel which teaches/suggests sampling the second lane marker data to obtain a second subset of sampled points in a 5second set of sampled points of the lane marker that corresponds to the segment of the lane marker; and determining an average distance between the sampled points in the second subset of sampled points and the reference marker as the second measured distance based on the second measurement data since they are all directed to lane markers and incorporation of the teachings of Rabel would increase reliability of the overall system; given Takahama as modified by Wranne being further modified by Rabel, the limitations of claim 8 would have been obvious to one of ordinary of skill in the art given the combination of teachings/suggestions.

Regarding claim 9, Takahama as modified by Wranne discloses wherein determining the second set of changed regions comprises: obtaining a second lane marker data of the lane marker from the second road data (see at least Takahama [0032], [0033], [0035] and [0047]-[0051]; see rejection of claim 1 referring to Wranne). 
Takahama as modified by Wranne fails to disclose sampling the second lane marker data to obtain a second set of sampled points of the lane marker; 15determining a set of changed points from the second set of sampled points; and in response to a determination that a length of a segment of the lane marker corresponding to a plurality of consecutive changed points in the set of changed points reaches a predetermined length, determining a region between the segment of the lane marker and the reference marker as a changed region in the second set of changed regions. However, such matter is suggested by Rabel (see at least [0004], [0011], [0057], [0139], [0154], [0182], [0184] and [0186]-[0192]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Takahama as modified by Wranne to incorporate the teachings of Rabel which teaches/suggests sampling the second lane marker data to obtain a second set of sampled points of the lane marker; 15determining a set of changed points from the second set of sampled points; and in response to a determination that a length of a segment of the lane marker corresponding to a plurality of consecutive changed points in the set of changed points reaches a predetermined length, determining a region between the segment of the lane marker and the reference marker as a changed region in the second set of changed regions since they are all directed to lane markers and incorporation of the teachings of Rabel would increase reliability of the overall system; given Takahama as modified by Wranne being further modified by Rabel, the limitations of claim 9 would have been obvious to one of ordinary of skill in the art given the combination of teachings/suggestions.

Regarding claim 11, Takahama as modified by Wranne discloses further comprising: 68Attorney Docket No. PJA6094173obtaining a second lane marker data of the lane marker and a second reference marker data of the reference marker from the second road data (see at least Takahama [0032], [0033], [0035] and [0047]-[0051]; see rejection of claim 1 referring to Wranne). 
Takahama as modified by Wranne fails to disclose sampling the second lane marker data to obtain a second set of sampled points of the lane marker; and 5determining a distance between a sampled point in the second set of sampled points and the reference marker as the second measurement data, based on the second lane marker data and the second reference marker data. However, such matter is suggested by Rabel (see at least [0004], [0011], [0057], [0139], [0154], [0182], [0184] and [0186]-[0192]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Takahama as modified by Wranne to incorporate the teachings of Rabel which teaches/suggests sampling the second lane marker data to obtain a second set of sampled points of the lane marker; and 5determining a distance between a sampled point in the second set of sampled points and the reference marker as the second measurement data, based on the second lane marker data and the second reference marker data since they are all directed to lane markers since they are all directed to lane markers and incorporation of the teachings of Rabel would increase reliability of the overall system; given Takahama as modified by Wranne being further modified by Rabel, the limitations of claim 9 would have been obvious to one of ordinary of skill in the art given the combination of teachings/suggestions.

Regarding claim 12, Takahama as modified by Wranne discloses wherein obtaining the second lane marker data and the second reference marker data, comprises: 10obtaining a video presenting the lane marker and the reference marker via the low-precision device (see at least Takahama [0032], [0033], [0035] and [0047]-[0051]; vision sensor that obtains an image is obvious to one of ordinary skill in the art to be able to obtain a video too; see rejection of claim 1 referring to Wranne). 
Takahama as modified by Wranne fails to disclose determining a plurality of lane marker sampled points and a plurality of reference marker sampled points corresponding to a plurality of frames in the video, respectively; determining the second lane marker data based on the plurality of the lane marker sampled 15points; and determining the second reference marker data based on the plurality of the reference marker sampled points. However, such matter is suggested by Rabel (see at least [0004], [0011], [0057], [0139], [0154], [0182], [0184] and [0186]-[0192]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Takahama as modified by Wranne to incorporate the teachings of Rabel which teaches/suggests determining a plurality of lane marker sampled points and a plurality of reference marker sampled points corresponding to a plurality of frames in the video, respectively; determining the second lane marker data based on the plurality of the lane marker sampled 15points; and determining the second reference marker data based on the plurality of the reference marker sampled points since they are all directed to lane markers and incorporation of the teachings of Rabel would increase reliability of the overall system; given Takahama as modified by Wranne being further modified by Rabel, the limitations of claim 12 would have been obvious to one of ordinary of skill in the art given the combination of teachings/suggestions.

Regarding claim 13, Takahama as modified by Wranne discloses for each frame in the plurality of frames, determining a position corresponding to the frame based on a position trace of the low-precision device corresponding to the video; determining lane marker parameters for representing the lane marker and reference marker parameters for representing the reference marker in the frame based on the position (see at least Takahama [0032], [0033], [0035] and [0047]-[0051]; vision sensor that obtains an image is obvious to one of ordinary skill in the art to be able to obtain a video too; see rejection of claim 1 referring to Wranne). 
Takahama as modified by Wranne fails to disclose wherein determining the plurality of the lane marker sampled points and the plurality of the reference marker sampled points, comprises: obtaining the lane marker sampled points of the lane marker and the reference marker sampled points of the reference marker at a predetermined distance in front of the low-precision device, based on the lane marker parameters and the reference marker parameters. However, such matter is suggested by Rabel (see at least [0004], [0011], [0057], [0139], [0154], [0182], [0184] and [0186]-[0192]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Takahama as modified by Wranne to incorporate the teachings of Rabel which teaches/suggests wherein determining the plurality of the lane marker sampled points and the plurality of the reference marker sampled points, comprises: obtaining the lane marker sampled points of the lane marker and the reference marker sampled points of the reference marker at a predetermined distance in front of the low-precision device, based on the lane marker parameters and the reference marker parameters since they are all directed to lane markers and incorporation of the teachings of Rabel would increase reliability of the overall system; given Takahama as modified by Wranne being further modified by Rabel, the limitations of claim 13 would have been obvious to one of ordinary of skill in the art given the combination of teachings/suggestions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 12-16, 19 and 20 of U.S. Patent No. 11,315,285. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of a method of the instant application is compared to claim 1 of U.S. Patent No. 11,315,285 as an example-
Instant Application: 17077419
U.S. Patent No. 11,315,285
1. A method for detecting a position change of a lane marker, comprising:

determining, based on a first measurement data of a distance between the lane marker and a 5reference marker on a road, a first set of changed regions between the lane marker and the reference marker in which the distance has changed, wherein the first measurement data is obtained from a first road data which is obtained by collecting data of the road via a high-precision device at a first time point; 

determining a second set of changed regions between the lane marker and the reference 10marker in which the distance has changed based on a second measurement data of the distance, wherein the second measurement data is obtained from a second road data which is obtained by collecting data of the road via a low-precision device at a second time point after the first time point; and 


detecting the position change of the lane marker between the first time point and the second 15time point by comparing the first set of changed regions and the second set of changed regions.
1. A method for detecting a position change of a lane line, comprising: 

converting a first change in a target region of first measurement data of a distance between a lane line and a reference line on a road to a first equivalent position change of the lane line, the first measurement data being obtained from first road data collected by a high-precision device on the road at a first time point, and the target region being between the lane line and the reference line; 

correcting second measurement data of the distance with the first measurement data, the second measurement data being obtained from second road data collected by a low-precision device on the road at a second time point, the second time point being after the first time point; converting a second change of the corrected second measurement data in the target region to a second equivalent position change of the lane line; and 

detecting a position change of the lane line in the target region between the first time point and the second time point based on a comparison of the first equivalent position change and the second equivalent position change.


Although the claims 1 (as an example) at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the method claim 1 of U.S. Patent No. 11,315,285. All the other limitations and claims of the instant application can be either directly mapped to the claims of the U.S. Patent No. 11,315,285 above or are an obvious variation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667     

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667